Filed 6/20/13




      IN THE SUPREME COURT OF CALIFORNIA


NANCY CEJA,                          )
                                     )
           Plaintiff and Appellant,  )
                                     )                              S193493
           v.                        )
                                     )                        Ct.App. 6 H034826
RUDOLPH & SLETTEN, INC.,             )
                                     )                       Santa Clara County
           Defendant and Respondent. )                  Super. Ct. Nos. CV112520 &
                                     )                            CV115283
____________________________________)


        Section 377.60 of the Code of Civil Procedure1 provides that a wrongful
death action may be brought by a decedent‟s “putative spouse” if he or she was
dependent on the decedent. (§ 377.60, subd. (b).) The statute defines a putative
spouse as “the surviving spouse of a void or voidable marriage who is found by
the court to have believed in good faith that the marriage to the decedent was
valid.” (Ibid. [italics added].) In question here is the meaning of the phrase in
italics. Is the good faith inquiry a purely subjective one, or does the inquiry also
require application of an objective test?
        We conclude section 377.60 contemplates a subjective standard that
focuses on the alleged putative spouse‟s state of mind to determine whether he or
she maintained a genuine and honest belief in the validity of the marriage. Good


1       All further statutory references are to this code unless otherwise specified.



                                            1
faith must be judged on a case-by-case basis in light of all the relevant facts, such
as the efforts made to create a valid marriage, the alleged putative spouse‟s
background and experience, and the circumstances surrounding the marriage,
including any objective evidence of the marriage‟s invalidity. Under this standard,
the reasonableness of the claimed belief is a factor properly considered along with
all other circumstances in assessing the genuineness of that belief. The good faith
inquiry, however, does not call for application of a reasonable person test, and a
belief in the validity of a marriage need not be objectively reasonable.
                   FACTUAL AND PROCEDURAL BACKGROUND
       On September 19, 2007, Robert Ceja (decedent) was killed in an accident at
a construction site. Nancy Ceja (plaintiff) filed this wrongful death action against
Rudolph & Sletten, Inc. (defendant), claiming she was the putative spouse of
decedent. (§ 377.60, subd. (b).) Defendant filed an answer alleging multiple
affirmative defenses, including one challenging plaintiff‟s standing to bring this
action as a putative spouse. The parties engaged in discovery, which produced the
following evidence.
       Decedent and Christina Ceja2 were wed in 1995. When decedent met
plaintiff in 1999, he told plaintiff he was married but separated. In 2001, decedent
filed a petition for dissolution of his marriage to Christina, and he started living
with plaintiff.
       In September 2003, plaintiff and decedent filled out a license and certificate
of marriage. The completed document was marked “0” in the space for listing
decedent‟s “number of previous marriages” and was left blank in two other spaces
asking how and when any previous marriage had been terminated. Despite

2       Christina Ceja shares the same surname as plaintiff and decedent. We refer
to her as Christina for clarity and brevity and intend no disrespect.



                                           2
knowing of decedent‟s marriage to Christina, plaintiff signed the “Affidavit” box
in the document indicating its contents were “correct and true to the best of our
knowledge and belief.” A license to marry was issued to plaintiff and decedent on
September 24, 2003.
       It turns out decedent was still married to Christina when he and plaintiff
held their wedding ceremony three days later, on September 27, 2003. On
December 31, 2003, the Santa Clara County Superior Court filed a “Notice of
Entry of Judgment” and mailed it to the home of plaintiff and decedent. The
notice stated that a judgment for dissolution of the marriage between decedent and
Christina had been entered on December 26, 2003, and that the judgment was
effective as of the date the judgment was filed. The notice also contained a
statement — which appeared in a separate box and was printed in bold type —
warning that “[n]either party may remarry until the effective date of the
termination of marital status.” In January 2004, plaintiff faxed a copy of this court
document to decedent‟s ironworkers union so she could be added to decedent‟s
medical insurance. Decedent‟s fatal accident occurred over three years later.
       As relevant here, defendant moved for summary judgment, contending
plaintiff lacked standing to sue for wrongful death as a putative spouse because
she did not have the requisite “good faith belief” that her marriage to decedent was
valid. Defendant‟s motion was based on the following undisputed material facts:
(1) plaintiff and decedent were married before the dissolution of his marriage to
Christina became final, rendering decedent‟s marriage to plaintiff bigamous and
void; (2) although plaintiff knew of decedent‟s previous marriage, she signed a
marriage license in which decedent falsely represented he had not been married
before; and (3) the court document plaintiff faxed to decedent‟s union clearly
indicated his marriage to Christina was not dissolved until after his wedding with
plaintiff.

                                          3
       In opposing the motion, plaintiff argued there were triable issues of
material fact regarding her status as a putative spouse. She submitted a declaration
claiming, among other things, that she understood decedent had filed for “divorce”
in 2001,3 but that she did not know what happened after that because decedent
would never discuss the subject. Plaintiff “did not read the marriage certificate in
any detail and simply signed the document.” She recalled having subsequently
faxed a copy of the final divorce papers to the ironworkers union to confirm
decedent‟s final dissolution of marriage, but she “[did] not recall looking
specifically at the papers before sending them.” Although plaintiff was “unclear
on the specific date” of the dissolution, she “absolutely knew” decedent was
“divorced from Christina” at the time she faxed the court document and at the time
of his accident. Following their well-attended marriage ceremony, plaintiff held
herself out as decedent‟s wife “to all persons at all times.” She changed her last
name to Ceja, and the two of them wore wedding rings, shared a joint checking
account, lived together in the same house as husband and wife, and handled their
taxes as married but filing separately. Plaintiff would not have had her wedding
on September 27, 2003, had she not believed she would have a legal and valid
marriage to decedent. Had she realized at any time that her marriage was invalid,
she and decedent “would have simply redone the ceremony.”
       The trial court granted defendant‟s motion for summary judgment.
Consistent with In re Marriage of Vryonis (1988) 202 Cal. App. 3d 712 (Vryonis),


3      In 1969, the Family Law Act (Stats. 1969, ch. 1608, § 8, pp. 3314-3344)
changed a number of long-established designations of family law actions,
substituting, among other things, “dissolution of marriage” for “divorce.” (See 11
Witkin, Summary of Cal. Law (10th ed. 2005) Husband and Wife, § 1.) Herein,
we will use the term “divorce” when necessary to reflect the use of that term in the
record and when discussing opinions predating the change in designation.



                                          4
the court applied an objective test for putative spouse status and found the
undisputed material facts established that plaintiff did not have an objectively
reasonable good faith belief in the validity of her marriage to decedent.
       The Court of Appeal reversed. Disagreeing with Vryonis‟s objective
approach, the court held section 377.60‟s requirement of a good faith belief refers
to the alleged putative spouse‟s subjective state of mind. In the court‟s view,
plaintiff‟s claims that she believed and acted as if her marriage were valid and that
she had not read the marriage license or the final divorce papers, if found credible
by the trial court, could support a finding of a good faith belief and establish
putative spouse status.
       We granted defendant‟s petition for review.
                                    DISCUSSION
       In California, wrongful death actions are statutory in origin and exist
“ „only so far and in favor of such person as the legislative power may declare.‟ ”
(Justus v. Atchison (1977) 19 Cal. 3d 564, 575.) Under the current statute, those
who may sue for a person‟s wrongful death are limited to the decedent‟s spouse,
domestic partner, children, and other enumerated heirs (§ 377.60, subd. (a)), the
decedent‟s dependent putative spouse, children of the putative spouse,
stepchildren, and parents (id., subd. (b)), and the decedent‟s minor dependents in
certain circumstances (id., subd. (c)). The purpose of this standing requirement
“ „is to enable the heirs and certain specified dependents of a person wrongfully
killed to recover compensation for the economic loss and deprivation of
consortium they suffer as a result of the death.‟ ” (People v. Giordano (2007) 42
Cal. 4th 644, 658 [italics omitted].) A trial court‟s finding regarding putative
spouse status will be upheld on appeal if supported by substantial evidence.
(Vallera v. Vallera (1943) 21 Cal. 2d 681, 684; Estate of Goldberg (1962) 203
Cal. App. 2d 402, 412 (Goldberg).)

                                          5
       We must decide whether section 377.60, subdivision (b) (section 377.60(b))
contemplates a subjective or objective standard of good faith for putative spouse
status. Because this presents a question of statutory construction, we review the
matter de novo. (Reid v. Google, Inc. (2010) 50 Cal. 4th 512, 527.)
       When construing a statute, our objective “is to ascertain the intent of the
lawmakers so as to effectuate the purpose of the statute.” (Estate of Griswold
(2001) 25 Cal. 4th 904, 910.) We look first to the words of the statute, “ „ “because
they generally provide the most reliable indicator of legislative intent.” [Citation.]
We give the words their usual and ordinary meaning [citation], while construing
them in light of the statute as a whole and the statute‟s purpose [citation].‟
(Pineda v. Williams-Sonoma Stores, Inc. (2011) 51 Cal. 4th 524, 529-530.) „ “If
there is no ambiguity in the language, we presume the Legislature meant what it
said and the plain meaning of the statute governs.” [Citation.] “Only when the
statute‟s language is ambiguous or susceptible of more than one reasonable
interpretation, may the court turn to extrinsic aids to assist in interpretation.” ‟ ”
(In re Ethan C. (2012) 54 Cal. 4th 610, 627.)
       Section 377.60(b) defines “putative spouse” to mean “the surviving spouse
of a void or voidable marriage who is found by the court to have believed in good
faith that the marriage to the decedent was valid.” The dispute here centers on the
meaning of the statutory phrase “believed in good faith.”
       Plaintiff, like the Court of Appeal below, construes the phrase as referring
solely to subjective good faith, i.e., the court need only find the alleged putative
spouse held an honest, genuine, and sincere belief in the validity of the marriage.
Defendant, like the trial court, asserts the party‟s belief must also be objectively
reasonable. For the reasons below, we conclude that the good faith inquiry is
purely subjective and evaluates the state of mind of the alleged putative spouse,
and that the reasonableness of the claimed belief is properly considered as part of

                                            6
the totality of the circumstances in determining whether the belief was genuinely
and honestly held.

       A. The Subjective Nature of the Good Faith Inquiry
       In ordinary usage, the phrase “good faith” is commonly understood as
referring to a subjective state of mind. (See Cotran v. Rollins Hudig Hall
Internat., Inc. (1998) 17 Cal. 4th 93, 106, fn. 3.) Lay dictionaries, for example,
equate good faith with “sincerity” and “honesty.” (Webster‟s 3d New Internat.
Dict. (2002) p. 978, col. 3 [“a state of mind indicating honesty and lawfulness of
purpose” or “absence of fraud, deceit, collusion, or gross negligence”]; Random
House Webster‟s College Dict. (2001) p. 565, col. 2 [“accordance with standards
of honesty, trust, sincerity, etc.”]; 5 Oxford English Dict. (2d ed. 1989) p. 679,
col. 1 [“honesty of intention in entering into engagements, sincerity in
professions”].) In People v. Nunn (1956) 46 Cal. 2d 460, 468, our court explained
that good faith is “ordinarily used to describe that state of mind denoting honesty
of purpose, freedom from intention to defraud, and, generally speaking, means
being faithful to one‟s duty or obligation.” (See Efron v. Kalmanovitz (1967) 249
Cal. App. 2d 187, 192.)
       There appears nothing about a purely subjective standard that renders
section 377.60 illogical or unworkable in operation. Depending on the context,
however, good faith may also describe an objective standard requiring a
reasonable basis, or alternatively, a standard combining both subjective and
objective components. (See Cotran v. Rollins Hudig Hall Internat., Inc., supra, 17
Cal.4th at p. 106, fn. 3; e.g., FEI Enterprises, Inc. v. Yoon (2011) 194 Cal. App. 4th
790, 805-806 [statute precluding payment penalties in good faith contractor
disputes]; Brasher’s Cascade Auto Auction v. Valley Auto Sales & Leasing (2004)
119 Cal. App. 4th 1038, 1054 [U. Com. Code‟s good faith requirement]; City of



                                          7
Oakland v. Workers’ Comp. Appeals Bd. (2002) 99 Cal. App. 4th 261, 267 [“ „good
faith personnel action‟ ” exemption in statute governing psychiatric injury
claims].)
       Here, the appropriate context for understanding the phrase as it appears in
section 377.60(b) is furnished by the judicially developed putative spouse
doctrine. As both parties acknowledge, the wrongful death statute did not include
an explicit provision for putative spouses until 1975.4 (Former § 377, as amended
by Stats. 1975, ch. 334, § 1, p. 784; see Stats. 1975, ch. 1241, § 5.5, p. 3189.) But
long before any California statute first made reference to putative spouses, our
courts began developing the putative spouse concept as a means for enabling a
party to an invalid marriage to enjoy certain of the civil benefits of marriage if he
or she believed in good faith that the marriage was valid. (E.g., Figoni v. Figoni
(1931) 211 Cal. 354, 356-357; Schneider v. Schneider (1920) 183 Cal. 335, 337-
341; Coats v. Coats (1911) 160 Cal. 671, 675; Kunakoff v. Woods (1958) 166
Cal. App. 2d 59, 63-68 [wrongful death].)
       When the predecessor to section 377.60 was amended in 1975 to include
putative spouses, the Legislature used language nearly identical to the language
adopted in 1969 as part of the former Family Law Act.5 (Compare Code Civ.


4       California‟s first wrongful death statute was enacted in 1862. (See Rosales
v. Battle (2003) 113 Cal. App. 4th 1178, 1182.) “ „In 1872, the statute was codified
as former section 377 of the Code of Civil Procedure.‟ ” (Rosales, at p. 1182.) In
1992, the Legislature repealed former section 377 and reenacted its contents in
section 377.60 without substantive change. (Stats. 1992, ch. 178, § 20, p. 890; see
Rosales, at p. 1182.)

5      The putative spouse doctrine was first codified in 1969, in former section
4452 of the Civil Code, as part of the former Family Law Act (Civ. Code, former
§ 4400 et seq.). Former section 4452 addressed the distribution of quasi-marital
property upon death or dissolution and defined putative spouses in language
                                                           (footnote continued on next page)


                                          8
Proc., former § 377 with Civ. Code, former § 4452, added by Stats. 1969, ch.
1608, § 8, pp. 3314, 3322.) Because codification of the putative spouse doctrine
was not meant to restrict the doctrine‟s application (Vryonis, supra, 202
Cal.App.3d at p. 719; In re Marriage of Monti (1982) 135 Cal. App. 3d 50, 54-55),
precodification case law provides the key to ascertaining the Legislature‟s intent.
        Under precodification case law, the good faith inquiry focused exclusively
on the state of mind of the alleged putative spouse. The subjective nature of the
inquiry was demonstrated by (1) the judicially recognized purpose of the putative
spouse doctrine; (2) the types of factors deemed relevant to the inquiry; and (3)
judicial review of postmarriage conduct. We address these matters in turn.
        Our court made clear from the beginning that the fundamental purpose of
the putative spouse doctrine was to protect the expectations of innocent parties and
to achieve results that are equitable, fair, and just. (E.g., Schneider v. Schneider,
supra, 183 Cal. at pp. 339-342; Coats v. Coats, supra, 160 Cal. at pp. 676-679; see
Pack v. Vartanian (1965) 232 Cal. App. 2d 466, 475; accord, In re Marriage of Guo


(footnote continued from previous page)

conforming to the case law: “Whenever a determination is made that a marriage is
void or voidable and the court finds that either party or both parties believed in
good faith that the marriage was valid, the court shall declare such party or parties
to have the status of a putative spouse . . . .” (Former § 4452, added by Stats.
1969, ch. 1608, § 8, pp. 3314, 3322.) In 1992, the Legislature repealed the Family
Law Act and enacted the Family Code. The putative spouse provisions of the
repealed statute are now codified at Family Code section 2251. (See Stats. 1992,
ch. 162, § 10, p. 463; 1994 Family Code (Nov. 1993) 23 Cal. Law Revision Com.
Rep. 1 (1993).)
       Other statutes codifying the putative spouse doctrine now include Code of
Civil Procedure section 872.210 (partition actions) and Family Code sections
17505 and 17506 (enforcement of child support orders and parental location).
(See generally Estate of Sax (1989) 214 Cal. App. 3d 1300, 1305 [describing
applicability of putative spouse doctrine in additional statutory contexts].)



                                           9
& Sun (2010) 186 Cal. App. 4th 1491, 1496.) To effectuate this purpose, courts
applied the doctrine only when the alleged putative spouse‟s belief in the validity
of a marriage was found to have been “genuine” (Vallera v. Vallera, supra, 21
Cal.2d at p. 684), “bona fide” (Flanagan v. Capital Nat. Bank (1931) 213 Cal.
664, 666 (Flanagan) [italics omitted]), or “honestly” held (Sutton v. Sutton (1956)
145 Cal. App. 2d 730, 733; Turknette v. Turknette (1950) 100 Cal. App. 2d 271,
274). By recognizing putative spouse status in cases of genuine, bona fide, or
honestly held beliefs, courts adhered to the commonly understood meaning of
good faith, i.e., a state of mind denoting honesty of purpose and freedom from
intention to defraud. (Webster‟s 3d New Internat. Dict., supra, p. 978, col. 3;
Random House Webster‟s College Dict., supra, p. 565, col. 2; 5 Oxford English
Dict., supra, p. 679, col. 1.)
       In evaluating a party‟s state of mind,6 courts considered whether efforts
were made to create a valid marriage and whether the party was ignorant of the
infirmity rendering the marriage void or voidable. (Estate of Krone (1948) 83
Cal. App. 2d 766, 768; see Vallera v. Vallera, supra, 21 Cal.2d at p. 684; Flanagan,
supra, 213 Cal. at p. 667.) Good faith was a question of fact that depended on all
the circumstances leading up to and surrounding the invalid marriage, and a
party‟s state of mind when entering the marriage was key. (Goldberg, supra, 203
Cal.App.2d at p. 412; e.g., Brown v. Brown (1969) 274 Cal. App. 2d 178, 186-187;
Sancha v. Arnold (1952) 114 Cal. App. 2d 772, 778; Estate of Foy (1952) 109
Cal. App. 2d 329, 331-332.) However, a party who married in good faith could lose
putative spouse status as of the date the marriage‟s infirmity was discovered. (See
Gallaher v. State Teachers’ Retirement System (1965) 237 Cal. App. 2d 510, 520;

6      When addressing the state of the mind of a “party,” we refer to the alleged
putative spouse, who may be someone other than the party litigant.



                                         10
e.g., Estate of Raynor (1958) 165 Cal. App. 2d 715, 722-723; Lazzarevich v.
Lazzarevich (1948) 88 Cal. App. 2d 708, 718-719.)
       Courts assessed a party‟s efforts to create a valid marriage by looking to the
extent of compliance with the legal requisites of a marriage. In determining what
inference to draw from a party‟s efforts or lack thereof, courts deemed it
appropriate to consider the party‟s personal circumstances. For example, lack of
personal familiarity and experience with marriage could support a good faith claim
where the marriage was not solemnized. (E.g., Temescal Rock Co. v. Industrial
Acc. Com. (1919) 180 Cal. 637; Santos v. Santos (1939) 32 Cal. App. 2d 62 [parties
did not solemnize marriage because they thought obtaining a license was
sufficient]; Macchi v. La Rocca (1921) 54 Cal. App. 98 [same].) Conversely, the
circumstance that a plaintiff “lived all her life in California, and had been
previously legally married and divorced,” was found to undermine a good faith
claim where personal vows were exchanged but “[n]o license was procured and no
solemnization was had.” (Flanagan, supra, 213 Cal. at pp. 666-667.)
       Other factors personal to a party, such as age and educational background,
also appeared relevant to the good faith inquiry. (E.g., Kunakoff v. Woods, supra,
166 Cal.App.2d at p. 61 & fn. 1 [although parties stipulated to plaintiff‟s putative
wife status, court noted she “went to grammar school until she was 14” and was 18
years old when she attempted to marry in a Molokan religious ceremony];
Neureither v. Workmen’s Comp. App. Bd. (1971) 15 Cal. App. 3d 429, 434-435
[where petitioner had seventh-grade education but secured annulment in Cal. of
previous marriage, referee erred in holding her accountable for knowledge of
Mich. law].)
       Where, as here, a bigamous marriage was involved, the relevant
circumstances included the party‟s personal marital experiences, as well as what
the party knew or was told regarding the prior marriage and its supposed

                                          11
termination. In this regard, prior marriage and divorce experience was not a per se
bar to a good faith finding. (E.g., Brennfleck v. Workmen’s Comp. Appeals Bd.
(1968) 265 Cal. App. 2d 738, 744-745; Goldberg, supra, 203 Cal.App.2d at pp.
408-412.) Such experience, however, could either support or undercut a good
faith claim, depending on the totality of the circumstances. Good faith could be
found if the bigamist, or someone else claiming authoritative factual or legal
knowledge, told the prospective spouse that a remarriage could occur because the
prior marriage had been legally terminated. (E.g., Brown v. Brown, supra, 274
Cal.App.2d at p. 186; Brennfleck, at pp. 744-745; Goldberg, at p. 412; Estate of
Foy, supra, 109 Cal.App.2d at p. 331.) On the other hand, good faith claims were
rejected where a bigamist told his bride he was not divorced from his wife (Oakley
v. Oakley (1947) 82 Cal. App. 2d 188, 190-191) and where a party was so
“thoroughly familiar” with divorce and marriage procedures that she could not
have been ignorant of “the farcical solemnization” of her own second divorce or
the bogus nature of her attempted third marriage (Miller v. Johnson (1963) 214
Cal. App. 2d 123, 125-126). That courts examined the totality of the circumstances
from the personal perspective of the alleged putative spouse supports the inference
of a subjective good faith standard.
       Finally, precodification decisions typically evaluated whether the parties to
an alleged putative marriage acted as if they were married. While the belief a
party held when entering the marriage was determinative (Goldberg, supra, 203
Cal.App.2d at p. 412), postmarriage conduct was viewed as shedding light on the
genuineness of that subjective belief. The following types of conduct generally
supported a finding of good faith: The parties went through a marriage ceremony




                                         12
and thereafter resided together as a married couple.7 The parties started a family
together or had children from a previous relationship living with them or adopted.8
The parties held themselves out to the public as married.9 The parties handled
some or all of their finances, earnings, property, and income taxes in a joint
manner.10
       When a party was found credible in asserting a genuine belief in the
validity of a marriage, the objective reasonableness of that belief generally was
left unaddressed. For instance, in Coats v. Coats, supra, 160 Cal. 671, the trial
court ordered an annulment of marriage and a division of property upon finding
the plaintiff had entered into a marriage “in the full belief in good faith that she
was physically capable of marrying and she continued in good faith in said belief
for more than eighteen years thereafter,” up to the date the defendant sought an
annulment based on her physical incapacity. (Id. at p. 673.) With regard to the
good faith finding, our court was not persuaded that the plaintiff “could not have
been in ignorance of the fact of her physical incapacity for eighteen years.” (Id. at

7      (E.g., Feig v. Bank of America National Trust and Savings Association
(1936) 5 Cal. 2d 266, 269-270 (Feig); Brown v. Brown, supra, 274 Cal.App.2d at
pp. 186-187; Goldberg, supra, 203 Cal.App.2d at p. 412; Estate of Foy, supra, 109
Cal.App.2d at p. 331; Turknette v. Turknette, supra, 100 Cal.App.2d at pp. 279-
280.)

8     (E.g., Turknette v. Turknette, supra, 100 Cal.App.2d at pp. 279-280; Brown
v. Brown, supra, 274 Cal.App.2d at p. 186.)

9      (E.g., Goldberg, supra, 203 Cal.App.2d at pp. 405-406, 412; Krizman v.
Industrial Acc. Com. (1936) 14 Cal. App. 2d 419, 420-422.)

10     (E.g., Brown v. Brown, supra, 27 Cal.App.2d at pp. 186-187; Goldberg,
supra, 203 Cal.App.2d at pp. 405-406, 412; Partrick v. Partrick (1952) 112
Cal. App. 2d 107, 108-111; Turknette v. Turknette, supra, 100 Cal.App.2d at pp.
279-280; Krizman v. Industrial Acc. Com., supra, 14 Cal.App.2d at pp. 420-422.)



                                          13
p. 679.) Instead, we held that “any inquiry in this respect is foreclosed by the
court‟s [credibility] finding, which is not open to attack on this appeal.” (Ibid.; see
also Feig, supra, 5 Cal.2d at p. 270 [although evidence appeared “ „strange and out
of the ordinary,‟ ” its weight was addressed to the trial court].)

       B. The Relevance of Reasonableness
       Vryonis, supra, 202 Cal. App. 3d 712, decided after the Legislature codified
the putative spouse doctrine, was the first California case to hold that a party
seeking putative spouse status must demonstrate an objectively reasonable belief
in a marriage‟s validity. In Vryonis, the trial court made the following findings.
An Iranian citizen (Fereshteh) performed a private ceremony in which she married
a college teacher (Speros). The ceremony conformed to the requirements of a
“Muta” marriage authorized by the Moslem sect of which she was an adherent.
Fereshteh had no knowledge of the requirements of California marriage law, and
the private ceremony did not create a valid California marriage. Fereshteh,
however, justifiably relied on Speros‟s assurances that they were husband and
wife. (Vryonis, at pp. 715-716.) Based on these findings, the trial court held
Fereshteh had a good faith belief in the marriage‟s validity and ruled she was
entitled to rights as a putative spouse. (Id. at p. 716.)
       The Court of Appeal reversed. In overturning the good faith determination,
the court found it significant that “the alleged private marriage went
unsolemnized, unlicensed and unrecorded” and that “the parties did not cohabit, or
hold themselves out as husband and wife, and in no way approximated the conduct
of a married couple.” (Vryonis, supra, 202 Cal.App.3d at p. 722.)11 Vryonis held:

11     The court described the couple‟s post-marriage conduct as follows. “[T]he
parties did not reside together, but continued to maintain separate households.
They did not assume any support obligations for one another. They spent no more
                                                            (footnote continued on next page)


                                           14
“A proper assertion of putative spouse status must rest on facts that would cause a
reasonable person to harbor a good faith belief in the existence of a valid marriage.
Where there has been no attempted compliance with the procedural requirements
of a valid marriage, and where the usual indicia of marriage and conduct
consistent with a valid marriage are absent, a belief in the existence of a valid
marriage, although sincerely held, would be unreasonable and therefore lacking in
good faith.” (Vryonis, supra, 202 Cal.App.3d at p. 721.)
        Since Vryonis was decided, the Courts of Appeal have been unanimous in
holding the good faith inquiry is objective in nature. (E.g., In re Marriage of Guo
& Sun, supra, 186 Cal.App.4th at p. 1497; In re Marriage of Ramirez (2008) 165
Cal. App. 4th 751, 756; In re Domestic Partnership of Ellis & Arriaga (2008) 162
Cal. App. 4th 1000, 1005; Estate of DePasse (2002) 97 Cal. App. 4th 92, 107-108;
Welch v. State of California (2000) 83 Cal. App. 4th 1374, 1378; Centinela
Hospital Medical Center v. Superior Court (1989) 215 Cal. App. 3d 971, 975.) All
of these decisions accepted Vryonis‟s legal reasoning without independently
analyzing the issue.
        We disagree with Vryonis and its progeny to the extent they hold good faith
is tested by an objective standard that examines whether the facts surrounding the


(footnote continued from previous page)

than five or six nights together in any given month during the marriage. Speros
continued to date other women, of which fact Fereshteh was aware. Fereshteh did
not use Speros‟s name. There was no merging of finances, nor was there any joint
accumulation of real or personal property. Fereshteh and Speros filed separate tax
returns, each claiming single status. For the two and one-half year period
following the purported marriage, the parties did not hold themselves out as
husband and wife. It was only when Speros told Fereshteh he was to be married
that Fereshteh published the fact of their purported marriage.” (Vryonis, supra,
202 Cal.App.3d at p. 722.)



                                          15
marriage would cause a hypothetical reasonable person to believe in its validity,
i.e., a reasonable person test. (See Vryonis, supra, 202 Cal.App.3d at p. 721.)
Vryonis reached its conclusion in reliance on case law interpreting good faith in
the context of certain criminal law principles, contractual agreements involving
banks and car rental agencies, and governmental construction permits. (Id. at pp.
720-721.) Although an objective test has been found appropriate in those
contexts, such a test is at odds with the precodification putative spouse decisions
holding good faith is a factual inquiry that assesses a party‟s credibility and state
of mind in light of all the circumstances at issue, including the party‟s personal
background and experience. (See ante, pt. A.) Indeed, a reasonable person test
would make it markedly more difficult to extend the civil benefits of marriage to
those parties most in need of the putative spouse doctrine and its protection,
namely, those innocents whose youth, inexperience, or lack of education or
sophistication contributed to an honest belief in the validity of their marriages.
       Even though we find section 377.60(b) does not impose a reasonable
person test for gauging good faith, we nonetheless conclude the reasonableness of
a party‟s belief is a factor properly considered along with all other relevant
circumstances in determining whether the claimed belief was honest and sincere.
Thus, a finding of whether a party‟s belief was genuinely held in good faith will be
informed, in part, by whether that party was aware of facts that were inconsistent
with a rational belief in the validity or lawfulness of a marriage. In this regard, a
party lacking sophistication or marital experience might credibly establish a
subjective good faith belief in the face of objective facts pointing to the marriage‟s
invalidity. Conversely, a more sophisticated party in similar circumstances might
have greater difficulty doing so. In short, depending on the totality of
circumstances, including objective circumstances, a party‟s claim of subjective



                                          16
good faith may be more likely to succeed if it was a reasonable belief, and more
likely to fail if it was an unreasonable belief.
       As discussed, the case law predating codification of the putative spouse
doctrine did not require that belief in the validity of a marriage be objectively
reasonable. The following two precodification decisions, however, touched on the
topic of reasonableness in conducting the good faith inquiry.
       In Miller v. Johnson, supra, 214 Cal. App. 2d 123, the plaintiff claimed a
putative spouse interest in the decedent‟s life insurance policy and a profit sharing
plan. The circumstances surrounding the alleged putative marriage were as
follows. The plaintiff had married her first husband in 1920 and obtained a
divorce from him in 1945. She married her second husband in 1947, and they
separated in 1956 without divorcing. The plaintiff claimed that on August 28,
1957, she and the decedent went to Tijuana, Mexico. In an office designated
“Divorces and Marriages,” they obtained a Mexican divorce decree and
immediately thereafter exchanged marriage vows. The decedent also gave a
wedding ring to the plaintiff. The two then returned to California and lived
together until the decedent‟s death a few years later. (Miller, at p. 124.) Although
the plaintiff testified she believed she was lawfully married to the decedent, the
information on the Mexican divorce document in evidence was not consistent with
her explanation of the events. (Id. at p. 126.) Given the record, Miller affirmed
the trial court‟s finding that “plaintiff neither believed in good faith she was
validly married to decedent nor had made any diligent attempt to meet the
requisites of a valid marriage.” (Ibid.) Acknowledging “the essential basis of a
putative marriage is a belief in the existence of a valid marriage,” Miller
concluded the couple‟s “farcical solemnization of divorce and marriage fail[ed] to
meet any tests and negate[d] good faith.” (Ibid.)



                                           17
       In Sancha v. Arnold, supra, 114 Cal. App. 2d 772, the trial court ruled in
favor of a putative spouse claim based on the claimant‟s testimony that she and the
decedent entered a common law marriage in Nevada, when such marriages were
recognized, and that the two thereafter lived together as husband and wife in
California for 24 years until his death. (Id. at pp. 774-775.) As did Miller, Sancha
recognized “ „[t]he essential basis of a putative marriage . . . is a belief in the
existence of a valid marriage.‟ ” (Sancha, at p. 777.) Sancha upheld the
claimant‟s putative spouse status, concluding substantial evidence supported the
trial court‟s finding that the claimant “honestly and reasonably believed” herself
to be the decedent‟s wife (id. at p. 778, italics added).
       These decisions illustrate that, in the putative spouse context, the
reasonableness of a party‟s belief may legitimately inform the subjective good
faith inquiry. Miller considered the unreasonableness of the plaintiff‟s actions in
finding an absence of subjective good faith, while Sancha recognized that the
reasonableness of the putative spouse‟s belief served to bolster her credibility in
establishing good faith.
       We acknowledge that, after Vryonis, the Legislature repealed former
section 377 of the Code of Civil Procedure and former 4452 of the Civil Code and
reenacted (and amended) their contents in Code of Civil Procedure section 377.60
and Family Code section 2251, respectively, without seeming to reject Vryonis‟s
reasonable person test. But the Legislature‟s failure to respond to that Court of
Appeal decision is not persuasive evidence of the implicit approval of the
decision‟s reasonable person test, given the decades of previous California
Supreme Court and other Court of Appeal decisions evaluating the good faith
requirement pursuant to a purely subjective standard. Indeed, it would be just as
logical to infer that the Legislature, if it considered the matter at all, might simply
have acquiesced in the understanding that the reasonableness of an alleged

                                           18
putative spouse‟s belief is properly considered as one factor informing the good
faith inquiry, and that courts will continue to refine the putative spouse doctrine
and self-correct when appropriate. (See People v. Latimer (1993) 5 Cal. 4th 1203,
1213; County of Los Angeles v. Workers’ Comp. Appeals Bd. (1981) 30 Cal. 3d
391, 404.) Moreover, where, as here, there appears no evidence that Vryonis‟s
application of a reasonable person test was ever brought to the Legislature‟s
attention, the significance of the Legislature‟s failure to respond to the test is
diminished even further. (See County of Los Angeles, at p. 404.)12
       To summarize, section 377.60(b) defines a putative spouse as “the
surviving spouse of a void or voidable marriage who is found by the court to have
believed in good faith that the marriage to the decedent was valid.” The good faith
inquiry is a subjective one that focuses on the actual state of mind of the alleged
putative spouse. While there is no requirement that the claimed belief be
objectively reasonable, good faith is a relative quality and depends on all the
relevant circumstances, including objective circumstances. In determining good
faith, the trial court must consider the totality of the circumstances, including the
efforts made to create a valid marriage, the alleged putative spouse‟s personal
background and experience, and all the circumstances surrounding the marriage.
Although the claimed belief need not pass a reasonable person test, the
reasonableness or unreasonableness of one‟s belief in the face of objective
circumstances pointing to a marriage‟s invalidity is a factor properly considered as
part of the totality of the circumstances in determining whether the belief was
genuinely and honestly held.

12      We hereby disapprove In re Marriage of Vryonis, supra, 202 Cal. App. 3d
712, and its progeny to the extent they are inconsistent with the views expressed
herein.



                                           19
                                  DISPOSITION
      The trial court granted summary judgment based on the erroneous
assumption that good faith must be tested under the reasonable person standard set
forth in Vryonis, supra, 202 Cal. App. 3d 712. We affirm the judgment of the Court
of Appeal, which concluded to the contrary.

                                                BAXTER, J.



WE CONCUR:

CANTIL-SAKAUYE, C. J.
KENNARD, J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.




                                       20
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Ceja v. Rudolph & Sletten, Inc.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 194 Cal. App. 4th 584
Rehearing Granted

__________________________________________________________________________________

Opinion No. S193493
Date Filed: June 20, 2013
__________________________________________________________________________________

Court: Superior
County: Santa Clara
Judge: Mary Jo Levinger

__________________________________________________________________________________

Counsel:

The Arns Law Firm, Robert S. Arns, Jonathan E. Davis, Steven R. Weinmann and Kevin M. Osborne for
Plaintiff and Appellant.

Grace Ganz Blumberg as Amicus Curiae on behalf of Plaintiff and Appellant.

LeClairRyan, Robert G. Harrison, Gary P. Simonian; Rankin, Sproat, Mires, Beaty & Reynolds, Michael R.
Reynolds and Lisa T. Ungerer for Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Jonathan E. Davis
The Arns Law Firm
515 Folsom Street, 3rd Floor
San Francisco, CA 94105
(415) 495-7800

Robert G. Harrison
LeClairRyan
888 South Figueroa Street, Suite 1800
Los Angeles, CA 90017
(213) 488-0503